Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a as being anticipated by Iizuka et al (US 20190237696)
Regarding Claim 1,
Iizuka et al discloses (Fig. 5) a switching element having a pixel connection portion (where 13s contacts 51s); a first insulating film (131), disposed at a higher layer than the pixel connection portion, that has a first pixel contact hole (13s) formed therein so as to be in a place overlapping at least a part of the pixel connection portion; a common line (52a) disposed at a higher layer than the first insulating film; an intermediate electrode (6a) composed of a conducting film which is identical to that of which the common line is composed, disposed to overlap the first pixel contact hole, and connected to the pixel connection portion; a common electrode (74a) disposed at a higher layer than the common line (52a), not connected to the intermediate electrode, and connected to the common line; a second insulating film (171), disposed at a higher layer than the common electrode, that has a second pixel contact hole (gap in between 73a that is directly above 16)formed therein so as to be in a place overlapping at least a part of the intermediate electrode; and a pixel electrode (73a) disposed at a higher layer than the second insulating film and disposed so that at least a part of the pixel electrode overlaps the second pixel contact hole.
Regarding Claim 2,
Iizuka et al discloses (Fig. 5) a first wire (13s) composed of a conducting film which is identical to that of which the pixel connection portion is composed; and a second wire (52a) composed of the conducting film which is identical to that of which the common line is composed, the second wire being disposed so that at least a part of the second wire overlaps the first wire, wherein the first insulating film has an inter-wire contact hole formed therein so as to be in a place overlapping the first wire and the second wire.
Regarding Claim 3,
Iizuka et al discloses (Fig. 5) further comprising a wire protecting portion composed of a conducting film which is identical to that of which the common electrode (74a) is composed, the wire protecting portion being disposed to overlap at least a part of the second wire.
Regarding Claim 4,
Iizuka et al discloses (Fig. 5) a lower layer insulating film (11) disposed at a lower layer than the pixel connection portion; a lower layer wire(33e) disposed at a lower layer than the lower layer insulating film; an upper layer wire  (13s)composed of a conducting film which is identical to that of which the pixel connection portion is composed; and a wire connection portion composed of a conducting film which is identical to that of which the pixel electrode (73a) is composed, the wire connection portion being disposed so that at least a part of the wire connection portion overlaps the lower layer wire and the upper layer wire, wherein the first insulating film has a first wire connection contact hole formed therein so as to be in a place overlapping at least a part of the wire connection portion, and the lower layer insulating film and the second insulating film have a second wire connection contact hole (13s) formed therein so as to be in a place overlapping the lower layer wire and at least a part of the first wire connection contact hole but not overlapping the upper layer wire.
Regarding Claim 5,
Iizuka et al discloses (Fig. 5) further comprising a wire intermediate electrode (6a) composed of the conducting film which is identical to that of which the common line (52a) is composed, the wire intermediate electrode being disposed to overlap the first wire connection contact hole but not to overlap the second wire connection contact hole in the lower layer insulating film.
Regarding Claim 6,
Iizuka et al discloses (Fig. 5) further comprising a secondary wire intermediate electrode (43a) composed of a conducting film which is identical to that of which the common electrode is composed, the secondary wire intermediate electrode being disposed to overlap the wire intermediate electrode.
Regarding Claim 7,
Iizuka et al discloses (Fig. 5) a display area in which at least the common electrode (52a) and the pixel electrode (73a) are disposed and in which an image is displayed; and an alignment film (19) disposed in at least the display area at a higher layer than the pixel electrode, wherein the first insulating film has a film formation range limiting groove portion, formed in a place located in an area outside the display area, that limits a film formation range of the alignment film.
Regarding Claim 8,
Iizuka et al discloses (Fig. 5) a terminal portion disposed in a terminal formation area not overlapping the common electrode (74a) or the pixel electrode and composed of a conducting film which is identical to that of which the pixel connection portion is composed; and a terminal protecting portion composed a conducting film which is identical to that of which the pixel electrode is composed, the terminal protecting portion being disposed to overlap the terminal portion, wherein the first insulating film is not formed in the terminal formation area (102,10e), and the second insulating film has a terminal contact hole formed therein so as to be in a place overlapping the terminal portion and the terminal protecting portion.
Regarding Claim 9,
Iizuka et al discloses (Fig. 5) a terminal intermediate electrode composed of the conducting film which is identical to that of which the common line (52a) is composed, the terminal intermediate electrode (102,10e) being disposed to overlap the terminal portion.
Regarding Claim 10,
Iizuka et al discloses (Fig. 5) a secondary terminal protecting portion (102,10e) composed of a conducting film which is identical to that of which the common electrode (74a) is composed, the secondary terminal protecting portion being disposed to overlap the terminal portion and the terminal protecting portion.

Regarding Claim 11,
Iizuka et al discloses (Fig. 5) a lower layer insulating film (11) disposed at a lower layer than the pixel connection portion (13s); a lower layer terminal portion (102,10e) disposed in a terminal formation area not overlapping the common electrode  or the pixel electrode and disposed at a lower layer than the lower layer insulating film; and a lower layer terminal protecting portion composed of a conducting film which is identical to that of which the pixel electrode is composed, the lower layer terminal protecting portion being disposed to overlap the lower layer terminal portion, wherein the first insulating film is not formed in the terminal formation area, and the lower layer insulating film and the second insulating film have a lower layer terminal contact hole formed therein so as to be in a place overlapping the lower layer terminal portion and the lower layer terminal protecting portion.
Regarding Claim 12,
Iizuka et al discloses (Fig. 5) wherein the common line (52a) is constituted by a conducting film having a laminated structure including a transparent electrode film at a lower layer and a metal film at a higher layer.
Regarding Claim 13,
Iizuka et al discloses (Fig. 5) wherein the transparent electrode film is disposed to overlap at least the common electrode (74a), and is connected to the common electrode.
Regarding Claim 14,
Iizuka et al discloses (Fig. 5) the method comprising: forming a pixel connection portion (13s) of a switching element; forming a first insulating film (131) at a higher layer than the pixel connection portion and forming a first pixel contact hole (13s) in a place in the first insulating film overlapping the pixel connection portion; forming a common line (52a) at a higher layer than the first insulating film and forming an intermediate electrode (41s) disposed to overlap the first pixel contact hole (13s) and composed of a conducting film which is identical to that of which the common line (52a) is composed; forming, at a higher layer than the common line, a common electrode (74a) that is not connected to the intermediate electrode but is connected to the common line; forming a second insulating film (171) at a higher layer than the common electrode and forming a second pixel contact hole (gap in between 73a directly above 16) in a place in the second insulating film overlapping at least a part of the intermediate electrode; and forming a pixel electrode (73a) at a higher layer than the second insulating film so that at least a part of the pixel electrode overlaps the second pixel contact hole.
Regarding Claim 15,
Iizuka et al discloses (Fig. 5) wherein the forming of the common line (52a) includes forming a transparent electrode film at a higher layer than the first insulating film, forming a metal film at a higher layer than the transparent electrode film, and then forming the common line (52a) and the intermediate electrode by selectively patterning the metal film, and the forming of the common electrode (74a)  includes forming a conducting film at a higher layer than the metal film and forming the common electrode by patterning the conducting film together with the transparent electrode film disposed at a lower layer than the metal film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871